FRUGÉ, Judge.
This is an action for personal injuries arising out of a multi-automobile accident occurring on a rural highway.
This suit was consolidated for trial with a companion case arising out of the same accident. We are deciding both cases this date. Kadlec v. State Farm Mutual Automobile Insurance Co. et al., 247 So.2d 586 (La.App. 3rd Cir., 1971).
The trial court awarded the plaintiff damages in the amount of $2,750 for personal injuries and special damages in the sum of $769.21 caused by the accident. Mr. Jones, the defendant, and his insurer, State Farm Mutual, have appealed from this judgment and also the denial of their reconventional demands against Mr. Huffman. Mr.. Huffman has answered the appeal and requests an increase in the amount of damages. We affirm.
The facts of this case are thoroughly set out in the companion suit. The only question we are entertaining in this portion of the case is adequacy of the amount. We do not find the award excessive nor insufficient. The ■ report given by the doctor that examined and treated Mr. Huffman, Dr. Gutierrez, can be characterized as a typical report of a soft tissue injury. Mr. Huffman sustained injuries to his chest, shoulders, and right arm. There was no bone injury nor any internal injury. Mr. Huffman was first seen by Dr. Gutierrez on the 21st of December. On the 26th of December, he returned complaining of pain in his neck and right shoulder with limited motion of the neck and right shoulder. This condition did *592improve and improvement was noted on his next visit on the 6th of January, and a subsequent visit on January 20th. However, at this later date, Mr. Huffman still had complaints of pain in the neck and shoulder and a low back pain. He did make improvements, but his complaints persist. Doctor continued to treat him and the progress was gradual. He still had such complaints in late 1969, even though the doctor could suggest no further treatment. Even at the date of the trial, Mr. Huffman made complaints to the doctor of persisting pain. Mr. Huffman stated that he was still so bothered by his injuries that he could not use a handsaw, a tool of his trade, as a carpenter, nor could he do other work due to pain in his shoulder. His complaint of continued disability is too unsupported to warrant an increase in his award.
For the foregoing reasons, the judgment appealed from is affirmed. The costs to be paid by John F. Jones, and State Farm Mutual Automobile Insurance Company, defendants and appellants.
Affirmed.